Citation Nr: 0332413	
Decision Date: 11/20/03    Archive Date: 11/25/03

DOCKET NO.  02-15 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for liver damage, 
secondary to hepatitis C.

3.  Entitlement to service connection for depression, 
secondary to hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1978 to 
September 1978, and from March 1980 to July 1982, with other 
service in the Reserves. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied the benefits 
sought on appeal.  The veteran entered notice of disagreement 
with this decision in June 2002; the RO issued a statement of 
the case in July 2002; and the veteran entered a substantive 
appeal, on a VA Form 9, which was received in September 2002.  

In May 2002, the veteran entered a claim for service 
connection for post-traumatic stress disorder (PTSD).  In an 
October 2002 rating decision, the RO denied service 
connection for PTSD, and in December 2002 the veteran entered 
a notice of disagreement with this decision.  The record does 
not reflect that the RO has subsequently issued a statement 
of the case that addresses the claim for service connection 
for PTSD.  For this reason, the issue of entitlement to 
service connection for PTSD is addressed below in the REMAND 
portion of this decision.  As the veteran has entered a 
notice of disagreement, the Board is required to remand this 
issue to the RO for the issuance of a statement of the case.  
Manlincon v. West, 
12 Vet. App. 238 (1999).
 

FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claims 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and provided a VA medical 
examination and medical etiology opinion in order to assist 
in substantiating the claims for VA compensation benefits.

2.  The veteran's currently diagnosed hepatitis C is not 
etiologically related to any injury or disease during 
service, including needle sticks or hepatitis A during 
service.

3.  The veteran's liver disorder and depression are 
etiologically related by the competent medical evidence to 
his non-service-connected hepatitis C or non-service-
connected post-traumatic stress disorder (PTSD).  

 
CONCLUSIONS OF LAW

1.  Hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2003).

2.  As service connection for hepatitis C has not been 
established, the veteran's claim for service connection for a 
liver disorder, as secondary to service-connected hepatitis 
C, lacks entitlement under the law.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2003); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

3.  As service connection for hepatitis C has not been 
established, the veteran's claim for service connection for 
depression, as secondary to service-connected hepatitis C, 
lacks entitlement under the law.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 
(2003); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  

In the rating decisions, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish the 
claims for service connection sought on appeal.  In a 
December 2001 letter, the RO advised the veteran of the 
evidence needed to substantiate his claims for service 
connection, including the need for medical records or medical 
opinion evidence to show a relationship between his current 
disability and an injury, disease, or event in service.  The 
RO advised the veteran that VA would request any information 
or evidence the veteran wanted VA to obtain, and any medical 
evidence from his doctors about which he told VA, and told 
the veteran that he could obtain a medical opinion from his 
doctor.  The RO requested the veteran to provide information 
regarding medical treatment, and sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) for 
this purpose.  The RO also advised the veteran that he could 
obtain any of the records and send them to VA.  The RO 
requested the veteran to provide specific information about 
dates of treatment, and provided a VA Form 21-4138 and a 
phone number for the veteran to use for his answer.  In a 
February 2002 letter to the veteran, the RO informed the 
veteran of the unsuccessful requests for medical records from 
the veteran's private physician, and advised the veteran that 
he should obtain this medical evidence and submit it to VA.  
In a July 2002 statement of the case, the RO provided the 
veteran the regulatory provisions of the VCAA.  Thus, the 
veteran has been advised which portion of evidence is to be 
provided by him and which portion VA will attempt to obtain 
in accordance with 38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claims, and the appellant has 
not identified any additional evidence or records that have 
not been obtained.  VA specifically requested private 
treatment records from the health care providers identified 
by the veteran.  VA afforded the veteran VA compensation 
examinations and medical etiology opinions in April 2002.  
Accordingly, no further notice to the appellant or assistance 
in acquiring additional evidence is required by the new 
statute and regulations. 

II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Service Connection for Hepatitis C

The veteran contends that he incurred hepatitis C during 
service, due to accidental "dirty needle" sticks while as a 
medical specialist assisting surgeons during operations.  He 
contends that the hepatitis C he is currently diagnosed with 
is a residual of the hepatitis he experienced during service 
in December 1980.  He contends that the hepatitis experienced 
during service was hepatitis C, and not hepatitis A as later 
diagnosed. 

The evidence in this case includes service medical records 
that reflect that during service from December 1980 to 
February 1981 the veteran was admitted to the hospital for 
symptoms diagnosed as recurrent hepatitis.  The veteran 
subsequently complained of fatigue.  Assessment during 
service in July 1981 was probable recurrent non-B hepatitis.  

Private medical records reflect that after service the 
veteran was first treated in May 1994 for human 
immunodeficiency virus (HIV).  Treatment for HIV in May 1998 
included anti-viral medication.  In May 1998, the veteran 
tested positive for the hepatitis C antibody.  He recounted a 
history of hospitalization with jaundice and liver disease 
subsequent to a needle stick in 1979, and complained of 
depression.  

Letters and treatment records from Teresa Castro-Rojas, M.D., 
reflect the current diagnosis of hepatitis C, liver disease 
secondary to hepatitis C, and note severe depression, among 
other physical and psychiatric disorders.  In June 2002, 
Dr. Castro-Rojas wrote that "the fact that the hepatitis the 
patient suffered in the military was not clearly diagnosed it 
is not for me to discuss."  

A World Health Organization fact sheet on hepatitis C 
includes that hepatitis C is a viral infection of the liver 
previously referred to as "non A, non B hepatitis"; 
hepatitis C is a major cause of chronic liver disease; 
hepatitis C is spread primarily by direct contact with human 
blood; and the most common symptoms of hepatitis C are 
fatigue and jaundice.  Other private medical evidence, for 
example a June 2002 letter from a licensed mental health 
counselor, attributes the veteran's psychiatric symptoms, 
including depressive episodes, to (non-service-connected) 
PTSD or (non-service-connected) substance induced mood 
disorder.  

An April 2002 VA compensation examination reflects the Axis I 
diagnoses of a history of HIV, currently under triple 
therapy, and a "[h]istory of hepatitis (1980), probably type 
A."  Clinical testing revealed positive "RIB A" and 
"HCV."  The examiner offered the opinion that the clinical 
history outlined in the discharge summary was "most 
compatible with hepatitis A, also known as infectious 
hepatitis."  The examiner also offered the opinion that 
"HIV is the risk factor mostly [sic] likely the cause of" 
hepatitis C virus. 

An April 2002 VA mental disorders examination report reflects 
an Axis I diagnosis of recurrent major depression, and the 
examiner's opinion that the veteran's hepatitis C caused the 
veteran to have multiple medical problems, including to his 
liver.  The examiner also offered the opinion that the 
veteran's depression was attributable to his hepatitis C, 
although it was difficult to state that hepatitis C was the 
sole cause of the depression.  

At a personal hearing in June 2003 before the undersigned 
Veterans' Law Judge, sitting in St. Petersburg, Florida, the 
veteran testified in relevant part as follows: he did not 
have hepatitis prior to service; he was a medical specialist 
during service and assisted surgeons during operations; he 
sustained several accidental needle sticks during service; he 
was hospitalized from December 1980 to February 1981 for what 
was diagnosed as non-B hepatitis; he has experienced various 
symptoms since service separation, including fatigue; the 
hepatitis became very severe in 1994; and Dr. Rojas has 
treated him for hepatitis since 1994.   
  
After a review of all the evidence of record, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim for service connection for hepatitis C.  The weight of 
the competent medical evidence demonstrates that the 
veteran's currently diagnosed hepatitis C is not 
etiologically related to any injury or disease during 
service, including hepatitis A experienced during service 
beginning in December 1980.  While the veteran has presented 
competent lay evidence that he sustained needle sticks in 
service, and the service medical records reflect an 
occurrence of a type of hepatitis during service in December 
1980, the weight of the medical evidence is that the type of 
hepatitis the veteran had during service was hepatitis A 
rather than hepatitis C.  While the type of hepatitis the 
veteran experienced in service was undiagnosed, the April 
2002 VA compensation examination report included the 
examiner's opinion that the clinical history outlined in the 
discharge summary was "most compatible with hepatitis A," 
and there is otherwise no medical opinion evidence of record 
to the effect that the hepatitis the veteran experienced in 
service was hepatitis C.  Dr. Castro-Rojas did not offer an 
opinion regarding the etiology of the veteran's currently 
diagnosed hepatitis C.  The Board has considered the World 
Health Organization fact sheet's conclusion that hepatitis C 
is spread primarily by direct contact with human blood, and 
the veteran's testimony of needle sticks during service, but 
finds this general means of transmission of hepatitis C is 
outweighed in this veteran's case by the specific April 2002 
medical opinion, which was based on a clinical history, that 
the veteran most likely had hepatitis A during service.  The 
competent medical opinion evidence (April 2002) relates the 
veteran's currently diagnosed hepatitis C to his diagnosed 
(non-service-connected) HIV.

The Board has considered the veteran's testimony that he was 
accidentally stuck several times during service with a 
needle.  The veteran is competent to testify that during 
service he was accidentally stuck with a dirty needle while 
performing his duties as a medical assistant; however, the 
question of whether his currently diagnosed hepatitis C is 
etiologically related to this report of injury (needle 
sticks) and disease (hepatitis) in service is a medical 
question to which the veteran is not competent to offer a 
medical opinion.  While the veteran is competent to report 
and describe to a medical professional the in-service events 
or injuries, as well as symptoms he experiences at any time, 
it is the province of health care professionals to enter 
conclusions which require medical opinions, including a 
medical diagnosis and an opinion as to the relationship 
between a current disability and any injury or disease in 
service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Even 
finding as a fact that the veteran incurred the "injury" of 
accidental needle sticks during service, the weight of the 
medical evidence does not demonstrate that his currently 
diagnosed hepatitis C is etiologically related to such in-
service injury; the weight of the medical evidence relates 
the veteran's hepatitis C to his HIV.  For example, the April 
2002 VA examiner opined that "HIV is the risk factor mostly 
[sic] likely the cause of" the veteran's hepatitis C virus. 

As the preponderance of the evidence is against the veteran's 
claim, the Board finds that the veteran's currently diagnosed 
hepatitis C was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.  The 
Board has considered the doctrine of affording the veteran 
the benefit of any existing doubt with regard to the issue on 
appeal; however, as the preponderance of the evidence is 
against the veteran's claim for service connection for 
hepatitis C, the record does not demonstrate an approximate 
balance of positive and negative evidence as to warrant the 
resolution of this issue on that basis.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102. 

B.  Secondary Service Connection for a Liver Disorder and 
Depression

The veteran contends that his currently diagnosed depression 
and liver disorder are caused by his currently diagnosed 
hepatitis C virus, a contention that is substantiated by the 
competent medical evidence of record.  The competent medical 
evidence of record reflects the opinions that the veteran's 
liver disorder and depression are etiologically related by 
the competent medical evidence to his non-service-connected 
hepatitis C.  The competent medical evidence has otherwise 
attributed the veteran's depression to non-service-connected 
PTSD.  Secondary service connection, however, may be granted 
only for disorders found to be proximately due to, or the 
result of, a service-connected disability.  38 C.F.R. 
§ 3.310; Allen, 7 Vet. App. 439.  As service connection for 
hepatitis C has been denied in this decision by the Board, 
the veteran's claims for service connection for a liver 
disorder and depression, as secondary to service-connected 
hepatitis C, lack entitlement under the law.  38 U.S.C.A. §§ 
1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.310; See Sabonis, 6 Vet. App. 426 (where 
the law is dispositive, the claim should be denied on the 
basis of the absence of legal merit).  


ORDER

Service connection for hepatitis C is denied.

Service connection for a liver disorder, as secondary to 
hepatitis C,  is denied.

Service connection for depression, as secondary to hepatitis 
C,  is denied.


REMAND

In an October 2002 rating decision, the RO denied service 
connection for PTSD.  In December 2002, the veteran entered a 
notice of disagreement with the denial of service connection 
for PTSD.  The record does not reflect that the RO has 
subsequently issued a statement of the case that addresses 
this issue.  In order to comply with due process 
requirements, a remand is in order for the RO to prepare a 
statement of the case on the issue of entitlement to service 
connection for PTSD.  See Manlincon, 12 Vet. App. 238.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED for the following:

The RO should provide the veteran a statement of 
the case regarding the claim for service connection 
for PTSD.  The statement of the case should address 
all aspects of this claim and compliance with the 
Veterans Claims Assistance Act of 2000.  Further, 
the veteran should be advised that, if he wishes 
the Board to address this service connection claim, 
he must submit a timely substantive appeal in 
response to the statement of the case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



